In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Iberia, 16th Judicial District Court Div. G, No. 117249-G; to the Court of Appeal, Third Circuit, No. CW 11-00968.
Granted in part. The case is remanded to the district court for the sole purpose of granting relator an opportunity to amend the notice of pending forfeiture in order to remove the objection raised by defendants. See La. Code Civ. P. art. 932. In all other respects, the application is denied.